Title: To George Washington from Lieutenant General John Burgoyne, 4 April 1778
From: Burgoyne, John
To: Washington, George



Sir,
Cambridge [Mass.] April 4. 1778

I beg you to accept my sincerest acknowledgements for your very obliging letter. I find the character which I before knew to be respectable

is also perfectly amiable; and I should have few greater private gratifications in seeing our melancholy contest at an end than that of cultivating your friendship.
I shall take particular care of your letter to Mr Fairfax. He is a gentleman I much esteem, & I hope there is no reason to apprehend his Death. I heard no such report when I left England last spring, nor have I seen it in any of the Magazines since, most of which have come to my hands. I have the honor to be with great respect, Yr Excellency’s most obedt Servt

J. Burgoyne.

